 In the Matter of THE NATIONALSUGAR REFINING COMPANY OF NEWJERSEYandINTERNATIONAL LONGSHOREMEN'SASSOCIATION, LOCAL1476, SUGARREFINERY WORKERSCase No. R,341.-Decided November 30, 1937Sugar RefiningIndustry-Consent Election:Board refuses to vacate and setaside results of on failure of complaining union to show that election was notfairlyconducted-Petitionfor Investigation and Certification of Representa-tives:upon results of prior consent election,Board finds that no controversyconcerning the representation of employees exists; petition dismissed.Mr. Charles H. Graham,for the Board.Mr. Giddings Howd,of New York City, for the Company.Mr. W. E. GoldmanandMr. T. M. Kerrigan,of New York City,for the I. L. A.Mr. Harold I. Cammer,of New York City, for the C. I. 0.Mr. Henry H. Foster, Jr.,ofcounsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 20, 1937, International Longshoremen'sAssocia-tion, Local No. 1476, Sugar Refinery Workers, American Federationof Labor, herein called the I. L. A., filed with the Regional Directorof the National Labor Relations Board for the Second Region (NewYork City) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of The Na-tional Sugar Refining Company of New Jersey, herein called theCompany, at its Long Island City, New York, plant, and request-ing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.The I. L. A. further requested the NationalLabor Relations Board, herein called the Board, to vacate and setaside an election of the employees of the Company held on Septem-ber 8, 1937, to which the Company, the I. L. A. and the Committeefor Industrial Organization, herein called the C. I. 0., had consented.The I. L. A. also requested that a new election be held pursuant tothe rules and regulations of the Board.On September 17, 1937, theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rulesand Regula-276 DECISIONS AND ORDERS277-tions-Series 1, as amended, ordered the Regional Director to con--duct an investigation and provide for an appropriate hearing upondue notice.Pursuant to a notice of hearing, duly issued and served upon all'_the parties, a hearing was held in New York City on September 27and October 8, 1937, before H. R. Korey, the Trial Examiner dulydesignated by the Board.At the hearing the Board, the Company,,the I. L. A., and the C. I. O. were represented by counsel. Full'opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded to all parties.Various motions and objections to the introduction of evidence weremade during the course of the hearing by counsel for the parties.The Board has reviewed the rulings of the Trial Examiner on thesemotions and objections and finds that no prejudicial errors were-committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:_FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYThe National Sugar Refining Company of New Jersey is engagedin the business of sugar refining.The Company owns and operates,two plants, one located in Long Island City, New York, and theother at Edgewater, New Jersey.We are concerned in this case only -with the Long Island City plant.The raw sugar refined at the Long Island City plant is grown inPuerto Rico, Cuba, the Philippines, and Hawaii.Approximately -sixty per cent of the refined sugar produced at the plant is sold andshipped to points outside the State of New York.The Companyadvertises through newspapers published in many of the leading -cities throughout the United States.II.THE ORGANIZATIONS INVOLVEDInternational Longshoremen's Association, Local No. 1476, SugarRefinery Workers, is a labor organization affiliated with the Amer-ican Federation of Labor and accepts into membership employees ofthe Company's Long Island City plant.organization, which accepts into membership employees of the Long -Island City plant.III.THE QUESTION CONCERNING REPRESENTATIONOn or about August 30, 1937, an agreement was entered into be-tween the I. L. A., the C. I. 0., the Company, and the Regional 278NATIONAL LABOR RELATIONS BOARDDirector for the Second Region, consenting to the holding of an elec-tion in an agreed unit of employees of the Long Island City plant.Instructions for an election to be held on September 8, 1937, wereissued by the Regional Director and an election was conducted by anagent of the Regional Director on that date.Representatives of the I. L. A., the C. I. 0., and the Company were-present during the voting and acted as tellers.At the conclusion of-the election each of these representatives signed the Report of Tellerscertifying that the "voting, counting, and tabulation of the ballotswas fairly, impartially, and accurately done and that the secrecy ofthe balloting was maintained".This Report tabulated the results-of the election as follows :1.Total number eligible to vote________________________________ 1, 0512 Total number of ballots counted____________________________9703.Total number of votes in favor of C. I. 0____________________507,4.Total number of votes in favor of I. L. A____________________4415.Total number of blank votes________________________________06.Total number of void ballots________________________________17.Total number of challenged votes---------------------------21The I. L. A. contends that the results of the election should be-vacated and set aside on the grounds that the C. I. 0. was guilty offraud and bribery, and that the C. I. 0. violated the clause of the-Regional Director's instructions which provided that "no electioneer-ing will be allowed, on the day of the election, in the plant or at ornear the place of voting".The place of voting was a Company garage located approximatelya block and a half from the refinery proper and adjacent to several-other buildings of the Company.No testimony was introduced show-ing any solicitation or electioneering at the polls.The representativeof the Regional Director who conducted the election testified that the-vote was fair and that he saw no electioneering whatsoever.Witnesses for the I. L. A. testified in the most part to the distribu-tion of circulars and other electioneering at substantial distances fromthe polls and the plant.The testimony shows only two instancesin which it is alleged that any solicitation occurred within a hundredfeet of the polling place.' In these cases it is claimed that represent-atives of the C. I. 0. accompanied voters to within 20 feet of thegarage where the balloting took place.Witnesses for the I. L. A.also testified to several isolated instances of solicitation by employeesin the refinery.The C. I. 0. asserted that its representatives were'stationed a considerable distance from the plant and the polls anddenied that any electioneering occurred at or near such places.i Section 194, Subdivision 1, Election Law of the State of New York, and Section 764,Subdivision 4, Penal Law of the State of New York,forbid electioneering in a pollingplace or within one hundred feet of a polling place. DECISIONS AND ORDERS279The alleged instances of electioneering fail to impress us as havingcreated any impediment to the fair conduct of the election, whichwas held by secret ballot and subject to the scrutiny of interested par-ties.Such slight irregularities, assuming them to have occurred,should not under the circumstances here involved defeat the will ofthe majority.In support of its charges of fraud and bribery the I. L. A. intro-duced testimony that on the day of the election an I. L. A. memberwas offered an opportunity to exchange his I. L. A. membership bookfor a C. I. O. book and a one dollar refund.Representatives of theC. I. O. testified that it was the practice to offer a C. I. O. book inexchange for an I. L. A. book but that no offers of any refund weremade. In our opinion the offer, if made, does not constitute fraudor bribery, such as to nullify the results of the electionSince in our opinion the election was conducted in a fair and im-partial ^ manner and a proper decorum was maintained at the polls,the results of the election should not be vitiated.The employees ofThe National Sugar Refining Company's Long Island City plant hav-ing expressed their preference, and the wishes of the majorityhaving been ascertained, there remains no question concerning rep-resentation for the Board to pass upon.Upon the basis of the above findings of fact, and upon the 'entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of the employees of theLong Island plant of The National Sugar Refining Company ofNew Jersey, exists within the meaning of Section 9 (c) of theNational Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law the National Labor Relations Board hereby dismisses thePetition for Investigation and Certification filed by InternationalLongshoremen's Association, Local No. 1476, Sugar Refinery Workers.67573-38-vol iv--19'